September 8, 2010 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549-3651 Attention:Lyn Shenk, Branch Chief Re: Schawk, Inc. File No. 001-09335 Form 10-K for the fiscal year ended December 31, 2009 Schedule 14A filed April 20, 2010 Dear Mr. Shenk: This letter is to confirm the Staff’s agreement to extend until September 30, 2010 the time in which Schawk, Inc. will respond to the Staff’s September7, 2010 comment letter with respect to the above-referenced filings. Thank you for your consideration. cc:Christopher G. Barrett Vedder Price P.C.
